 

Case 2:19-cr-00125-Z-BR Document 35 Filed 08/25/20 Pagejl of 1 PadyAdRIgg COURT
NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT| FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG 25 2020

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COU
Plaintiff, 8 ay NY
v. 2:19-CR-125-Z-BR-(1)
LYLE DWAYNE RUSHIN
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 10, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Lyle Dwayne Rushin filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Lyle Dwayne Rushin was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Lyle Dwayne Rushin; and ADJUDGES Defendant Lyle Dwayne Rushin guilty of Count Two in
violation of 18 U.S.C. § 2252(a)(2) and (b). Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, August 2° , 2020.

 

MAYHEW J. KACSMARYA VY
TED STATES DISTRICT JUDGE

 
